DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 are presented for examination.

Drawings
The drawings are objected to because (a) the numbering of the drawings is out of order; (b) numerous unlabeled boxes, circles, and triangles should be provided with descriptive labels, see marked-up copy of the drawings for a complete listing; (c) reference characters 1206, 918, 278_3, 280_1, 280_2, 280_3, 374, 379_1, 356_1, 356_2, 356_3, 332_2, 324_2, 328_1, 328_2, 332_2, 332_3, 366, 470, 466, 468, 650, 652, 758, 760, and 1170 appear in the drawings but do not appear in the specification;1 (d) reference character “348_2” in Figure 3B and two instances of “w = 0.5” in Figure 14 cross and mingle with the lines, see 37 CFR § 1.84(p)(3); (e) reference characters “232”, “279_1”, “723”, and “733” appear in the specification (paragraphs 123, 132, 237-38) but not the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  An illustrative, but by no means exhaustive, list of issues with the specification is as follows:
Improper use of plurals (e.g., “two or more control operation” in paragraph 9);
Misspellings (e.g., “control by the use” as opposed to “control by the user” in paragraph 19);
Pervasive misuse or non-use of articles where required (e.g., “generate control signal” as opposed to “generate a control signal” in paragraph 34);
Failure to use prepositions (e.g., “illustration operation” as opposed to “illustration of operation” in paragraph 38) or misuse of prepositions (e.g., “arriving to neurons” as opposed to “arriving at neurons” in paragraph 81);
Redundancies (e.g., “such as, for example” in paragraph 88);
Improper punctuation (e.g., an open quotation mark without a closed quotation mark in paragraph 91).
For Applicant’s convenience, Examiner has attached a marked-up copy of the specification indicating where it is believed that errors have occurred.  Note that while the original October 16, 2017 specification has been marked up, it appears that the specification dated June 1, 2018 retains the majority of the errors identified.  However, Examiner makes no guarantee that the markings represent an exhaustive listing of all the informalities in the specification.  Therefore, Examiner recommends that Applicant copy-edit the entire specification before resubmission.
(a) “along target trajectory” should be “along a target trajectory”; (b) “interface to the robot” should be “interface with the robot”; (c) “in accordance with phenotype” should be “in accordance with a phenotype”; and (d) “two or more of control elements” should be “two or more control elements”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms WI-FI (paragraphs 70, 74-75), WIMAX (paragraphs 70, 75), and BLUETOOTH (paragraph 75), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Examiner objects to claims 24-43.
Claims 24, 28, 31, 35, 38, and 42 are objected to because of the following informalities: “associate [associating] … to” should be “associate [associating] … with”.  Appropriate correction is required.  All dependent claims are objected to for dependency on the independent claims.
Claims 25, 32, and 39 are objected to because of the following informalities: “associated the first value” should be “associated with the first value”.  Appropriate correction is required.  
Claims 29, 36, and 43 are objected to because of the following informalities:  “value of the first weight” and “value of the second weight” should be “a value of the first weight” and “a value of the second weight”, respectively; “avoiding obstacle” should be “avoiding an obstacle”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims each has some variant of the limitation “adjust[ing] the first weight by associating a second value to the first weight if the teaching signal is not received by the at least one processor prior to the generation of the first action, the second value being lower than the first value.”  Examiner is unable to find support for this limitation in the specification of either the instant application or the parent application.  Examiner notes that this application incorporates a large number of earlier applications by reference.  Since the references are to application numbers rather than to patents or patent application publications, to the extent that the material contained therein is relied upon to establish support for the claim limitations, the incorporation by reference is improper.  See MPEP § 608.01(p); 37 CFR § 1.57(d).  If support for the limitation can be found in any of the incorporated applications, Examiner would request that Applicant amend the specification to include the material from those application(s) that provide support for the limitation.  Otherwise, Applicant is required to delete the limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 24
Step 1: The claim is directed to a system comprising a memory and a processor; therefore, the claim is directed to the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
[A]ssociat[ing] a first weight to a first action outputted by a first sensor of a plurality of 10 sensors on [a] robot: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a score or a weight with an action.  Note here that the limitation is directed to the association, not to the outputting of the action by the sensor.  Therefore, the limitation could encompass an external human observer taking note of the possible actions output by the robot and assigning a score to each one.
[A]djust[ing] the first weight by associating a first value to the first weight if a teaching input signal is received from a user prior to the generation of the first action by the first sensor:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying the score previously given upon observing that the teaching signal is sent before the robot generates the action.
[A]djust[ing] the first weight by associating a second value to the first weight if the teaching input signal is not received by the at least one processor prior to the generation of the first 15 action, the second value being lower than the first value:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying the score previously given such that the score is lower if the action is performed before the receipt of the teaching signal than if the sequence of events were reversed.  
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Aside from the above, the only limitations of the claim are “a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions”.  However, merely stating that a judicial exception is to be performed on a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).  Note here again that the robot and the sensors are not positively claimed; they are merely the objects of the (mental) assignment and adjustment of the weights.  At most, the recitation of the robot and the sensors merely confines the claimed mental process to the field of use of robotics.  See id. at § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation of the processor, memory, and robot and sensors does not amount to significantly more than the judicial exception for the same reasons that they do not integrate the judicial exception into a practical application.  As an ordered whole, the claim is directed to a system for adjusting weights associated with robot actions based on the timing of the sequence of events of the robot.  Nothing in the claim provides significantly more than this.  As such, the claim is not patent eligible.

Claim 25
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 25.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the at least one processor is further configured to execute the computer readable instructions to See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The transmission of a signal to initiate an action in a robot is well-understood, routine, and conventional.  See MPEP § 2106.05(d); Morgrey (US 5158493), col. 11, ll. 3-29 (stating that a transmitter for permitting transmissions of wireless or radio-controlled signals to control movement of a robot is conventional).

Claim 26
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 25.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the at least one processor is further 20 configured to execute the computer readable instructions to store a plurality of weights in the memory, wherein each one of the plurality of weights corresponds to a respective action outputted by the first sensor.”   This limitation recites the insignificant extra-solution activity of mere data gathering and storage.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation of the claim is the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim 27
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “updat[ing] a plurality of weights … upon receiving the teaching signal from the user.”  This limitation encompasses the mental process of assigning a new value to weights upon seeing that a signal has been received.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the at least one processor is further configured to execute the computer readable instructions to update a plurality of weights stored in the 25 memory”.  This portion of the limitation merely recites the insignificant extra-solution activity of mere data gathering and storage.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The portion of the limitation treated in Step 2A Prong 2 above is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata, 793 F.3d at 1334, 115 USPQ2d at 1701.

Claim 28
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “associat[ing] a second weight to a second action outputted by a second sensor of the plurality of sensors, wherein the first action corresponds to a first task and the second action corresponds to a subsequent task.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of assigning a second weight to another action of the robot.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not amount to significantly more than the judicial exception.

Claim 29
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “[a] value of the first weight is greater than [a] value of the second weight, and … the first task corresponds to avoiding [an] obstacle along a path of the robot, and the second task corresponds to the robot moving along the path.”  This limitation merely delineates what the relative values of the weights are and what the tasks do and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not meaningfully integrate the judicial exception into a practical application.  Furthermore, the further limitation of the claim at most specifies further the robotic field of use of the mental process.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not amount to significantly more than the judicial exception.  Furthermore, the further limitation of the claim at most specifies further the robotic field of use of the mental process.  See MPEP § 2106.05(h).

Claim 30
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “updat[ing] at least one of a plurality of weights … by replacing a previous value corresponding to a respective one of the plurality of weights with a new value corresponding to another one of the plurality of weights based on the teaching input signal by the user.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of replacing an old value of a weight with a new value based on the teaching signal.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, merely stating that the mental process is to be performed on generic computing equipment does not amount to significantly more than the judicial exception.

Claims 31-37
Step 1:  The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 24-30, respectively.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application, nor contains significantly more than the judicial exception.  The analysis here mirrors that of claims 24-30, respectively, with the exception that this claim set does not recite that the method is performed using a memory and processor.  Therefore, there is no question of whether these limitations meaningfully integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.

Claims 38-43
Step 1:  The claims recite a non-transitory computer readable medium containing computer executable instructions; therefore, the claims fall into the statutory category of articles of manufacture.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 24-29, respectively.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application, nor contains significantly more than the judicial exception.  The analysis here mirrors that of claims 24-29, respectively, with the exception that this claim set recites a “non-transitory computer-readable medium” rather than a memory and a processor.  But this computing equipment is no less generic than a memory and a processor, and as noted above, merely stating that an otherwise mental process is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27, 30-34, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20050080513) (“Ito”) in view of Hunzinger et al. (US 20130204820) (“Hunzinger”).

a memory having computer readable instructions stored thereon (stored programs or data are supplied to an internal memory of a main controller – Ito, paragraph 40; see also Fig. 2, ref. char. 51A); and 
at least one processor configured to execute the computer readable instructions (controller contains a dynamic modeling processor that sequentially reads robot motion patterns stored in a storage unit and represents the read motion patterns in the form of reproducible dynamic models – Ito, paragraph 47) to: 
associate a first weight to a first action outputted by a first sensor of a plurality of 10 sensors on the robot (memory of main controller stores programs and data; the main controller executes the programs to perform various types of processing, including a pressure detection signal from a touch sensor and an acceleration detection signal from an acceleration sensor; the main controller determines the motion of the robot based on the peripheral and internal conditions of the robot, including, inter alia, the presence of stimulation [i.e., the action is determined/output based on the sensory input] – Ito, paragraphs 41-42; in a process for recognizing the motion pattern using an RNN, a linear transformation is calculated to determine a prediction value of the input motion trajectory, wherein the linear transformation is a function of, inter alia, a weighting coefficient from the intermediate layer to the output layer [so the predicted action is associated with a set of weights] – id. at paragraphs 70-72); [and]
adjust the first weight by associating a first value to the first weight if a teaching input signal is received from a user prior to the generation of the first action by the first sensor (error calculation unit receives an input robot motion pattern as a teacher signal, and once the error is calculated between the teacher input and the prediction value, the weighting coefficient is modified [i.e., adjusted, or associated with a first value] by error backpropagation – Ito, paragraphs 73-74 [note that the system that inputs the teacher input may be regarded as a user]; see also Fig. 9, ref. chars. S23-S25; after the input motion pattern is recognized by each RNN, the robot motion pattern [action] with the highest similarity to the recognized results determined by the RNNs is output [i.e., the output of the action comes after the teaching signal is received] – id. at paragraphs 78-81; see also Fig. 10)….” 
Ito appears not to disclose explicitly the further limitations of the claim.  However, Hunzinger discloses “adjust[ing] the first weight by associating a second value to the first weight if the … input signal is not received by the at least one processor prior to the generation of the first 15 action, the second value being lower than the first value (learning in spiking networks is typically modeled using a pair-wise spike-timing-dependent plasticity (STDP) rule comprising both long term potentiation (LTP) and long-term depression (LTD); LTP increases synaptic weights [increased weight = first value] when the post-synaptic neuron fires after the pre-synaptic neuron [i.e., if the post-synaptic neuron firing does not occur until after the receipt of the pre-synaptic firing at a processor (see paragraph 271); post-synaptic neuron firing = first action]; LTD decreases the synaptic weights, typically when the reverse order appears [decreased synaptic weight = second value, which is lower than the increased synaptic weight/first value] – Hunzinger, paragraph 216).”
Hunzinger and the instant application both relate to learning through STDP rules and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to make the weight adjustment depend on the relative timing between the generation of an action and the receipt of an input signal, as disclosed by Hunzinger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to be more consistent with the way that biological controllers function, thereby enhancing the realism of the robot.  See Hunzinger, paragraphs 85, 92.

	Claim 31 is a method claim corresponding to system claim 24 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 38 is a non-transitory computer-readable medium 

Regarding claim 25, Ito, as modified by Hunzinger, discloses that “the at least one processor is further configured to execute the computer readable instructions to transmit a signal to the first sensor to initiate the first action in a subsequent phase if the first weight is associated [with] the first value (upon updating the coefficient weights of each RNN based on the error between the teacher value and the prediction value [i.e., associating the weight with a first value], the robot pattern with the highest similarity to teacher pattern is output, and the robot motion control unit controls [transmits a signal to] the actuators of the robot so as to be driven in a specified mode [i.e., so as to initiate the action] based on the robot motion pattern output from the robot motion selecting unit – Ito, paragraph 81 and Figs. 9-10 [subsequent phase = phase in which the robot is driven; first phase = phase of selection of the motion pattern by the RNNs]; each actuator is associated with a body part each of which is associated with one or more sensors (e.g., the head unit has microphones acting as “eyes” of the robot, microphones serving as an “ear” and a touch sensor and also has an actuator 42B associated with the head unit) – id. at paragraphs 34 and 36).” 

	Claim 32 is a method claim corresponding to system claim 25 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 39 is a non-transitory computer-readable medium claim corresponding to system claim 25 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 26, Ito, as modified by Hunzinger, discloses that “the at least one processor is further 20 configured to execute the computer readable instructions to store a plurality of weights in the memory (in an intermediate layer of an RNN, a linear transformation Oi is calculated by                         
                            O
                            i
                            =
                            
                                ∑
                                
                                    W
                                    i
                                    j
                                    ×
                                    H
                                    j
                                
                            
                        
                    , where i is a value for identifying the input layer and j is the value of the intermediate layer, Wij is the weighting coefficient from the intermediate layer to the output layer, and Hj indicates a weighting coefficient sum of the outputs of the input layer and the context layer – Ito, paragraphs 71-72 [since the linear transformation is calculated as a sum of products of the weighting coefficients, there are multiple weighting coefficients]; see also Fig. 2 (showing internal memory 51A in main controller 51 in which the RNN is stored)), wherein each one of the plurality of weights corresponds to a respective action outputted by the first sensor (upon each RNN recognizing an input motion pattern, the recognized errors determined by the RNNs are then compared to select the highest-similarity robot motion pattern [action] based on a predetermined evaluation standard [i.e., each of the weights modified for each RNN corresponds to a respective action, and the RNN outputting the action with highest similarity is chosen by the system] – Ito, paragraphs 78-81 and Figs. 9-10).”

	Claim 33 is a method claim corresponding to system claim 26 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 40 is a non-transitory computer-readable medium claim corresponding to system claim 26 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 27, Ito, as modified by Hunzinger, discloses that “the at least one processor is further configured to execute the computer readable instructions to update a plurality of weights stored in the 25 memory upon receiving the teaching signal from the user (upon receiving a teacher signal, an error is calculated between the teacher input and the prediction value, and based on this error, the weighting coefficients are modified [updated] by backpropagation – Ito, Fig. 9, ref. chars. S23-S25; see also paragraph 41 (disclosing the internal memory of the main controller containing the RNN)).”

	Claim 34 is a method claim corresponding to system claim 27 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 41 is a non-transitory computer-readable medium 

Regarding claim 30, Ito, as modified by Hunzinger, discloses that “the at least one processor is further 5 configured to execute the computer readable instructions to update at least one of a plurality of weights stored in memory by replacing a previous value corresponding to a respective one of the plurality of weights with a new value corresponding to another one of the plurality of weights based on the teaching input signal by the user (upon receipt of the teacher signal, an error is calculated between the teacher input and the prediction value, and based on that error the weighting coefficient is modified [i.e., a previous value is replaced with a new value] via error back propagation – Ito, paragraphs 73-74 and Fig. 9; see also Fig. 2 (showing the internal memory 51A disposed within the main controller)).”

	Claim 37 is a method claim corresponding to system claim 30 and is rejected for the same reasons as given in the rejection of that claim.

Claims 28-29, 35-36, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Hunzinger and further in view of Pack et al. (US 20090254217) (“Pack”).
Regarding claim 28, Ito, as modified by Hunzinger and Pack, discloses that “the at least one processor is further configured to execute the computer readable instructions to associate a second weight to a second action outputted by a second sensor of the plurality of sensors (in a method of controlling a robot that includes running multiple applications with a controller and an action selection engine on a processor, there may be three active behaviors, one of which is a lost communications/set brake behavior, one of which is a teleoperation behavior for remote control of the robot, and one of which is an obstacle avoidance behavior; the active behaviors evaluate the outcomes and return their weighted scores or outcome evaluations to an action selection engine – Pack, paragraph 99; each behavior includes a routine for collecting sensor data and a routine assigning scores to simulated outcomes using an evaluation routine that considers sensor data and weighting the scores [so the scores are ultimately output based on the sensor data] – id. at paragraph 22), wherein the first action corresponds to a first task and the second action corresponds to a subsequent task (action selection engine may execute a cascading selection of outcomes on multiple action spaces having multi-criteria ordering; as the action selection engine chooses a command and a corresponding outcome for each action space, the consequences of this choice are propagated forward so that a subsequent action selection cycle passing through the behaviors in subsequent action spaces may observe the results of the command [i.e., the actions selected may be consecutive] – Pack, paragraph 104).”
Pack and the instant application both relate to robotics control systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ito and Hunzinger to associate a separate weight with each action performed serially, as disclosed by Pack, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for more complex movement of the robot than would be available if only one action were permitted to be selected.  See Pack, paragraph 104.

	Claim 35 is a method claim corresponding to system claim 28 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 42 is a non-transitory computer-readable medium claim corresponding to system claim 28 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 29, Ito, as modified by Hunzinger and Pack, discloses that “[a] value of the first weight is greater than [a] value of the second weight (the lost comms behavior may have the highest weight, and the obstacle avoidance behavior has the next highest behavior weight, followed by the teleoperation behavior weight of only a tenth of the lost comms behavior – Pack, paragraph 99), and … the first task corresponds to avoiding [an] obstacle along a path of the robot, and the second task corresponds to the robot moving along the path (the obstacle avoidance behavior may have the second highest behavior weight, followed by the teleoperation behavior weight of only a tenth of the lost comms behavior – Pack, paragraph 99; trajectories [paths] of the movement of the drive system X-Y resource will have three different outcomes as a result of three different commands and may score a behavior that involves a robot avoiding an obstacle more highly than a behavior that has the robot merely following a path – id. at paragraphs 86-87 [so the teleoperation may include moving the robot along a path]; see also Fig. 6C (showing outcome B that involves the robot avoiding the obstacle and outcome A that involves moving along a path)).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ito and Hunzinger to make the weights differ in magnitude and make one task correspond to avoiding an obstacle and another correspond to taking a path, as disclosed by Pack, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the likelihood that the robot collides with an obstacle, thereby preventing damage to the robot.  See Pack, paragraph 87.

	Claim 36 is a method claim corresponding to system claim 29 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 43 is a non-transitory computer-readable medium claim corresponding to system claim 29 and is rejected for the same reasons as given in the rejection of that claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; all three references disclose a robotic controller that learns via an STDP learning rule:
Di Paolo, “Spike-Timing Dependent Plasticity for Evolved Robots,” in 10.3-4 Adaptive Behavior 243-63 (2002);
Cyr et al., “Classical Conditioning in Different Temporal Constraints: An STDP Learning Rule for Robots Controlled by Spiking Neural Networks,” in 20.4 Adaptive Behavior
Arena et al., “STDP-Based Behavior Learning on the TriBot Robot,” in 7365 Bioengineered and Bioinspired Sys. 49-59 (2009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125     

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner has attempted to be as complete as possible, though Examiner makes no guarantee that this is an exhaustive listing of the reference characters in the drawings but not the specification.  Examiner recommends that Applicant compare every reference character in the drawings with the specification to identify any additional discrepancies.